DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,218,552. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over the reference patent claims.

17/557,600 (Pending application)
11,218,552 (Reference patent)
A method of virtualizing a network function among an ad-hoc group, the ad-hoc group comprising a plurality of mobile terminals located sufficiently close to each other for maintaining the ad-hoc group, the method comprising:



evaluating a spare battery capacity or spare processing capacity for each of the mobile terminals; 
estimating a duration of how long the ad-hoc group will be able to remain as the ad-hoc group; and 
selecting the ad-hoc group to execute the network function based on: 



whether the spare battery capacity or spare processing capacity of each of the mobile terminals is sufficient with which to execute the network function; and 
whether the estimated duration is sufficient with which to execute the network function.

A method of virtualizing a network function among an ad-hoc group, the ad-hoc group comprising a plurality of mobile terminals located in close proximity to each other, the method comprising: 

determining a number of mobile terminals in the ad-hoc group; 
evaluating a spare battery capacity or spare processing capacity for each of the mobile terminals; 
estimating a duration of how long the ad-hoc group will remain as the ad-hoc group; and 
selecting the ad-hoc group to execute the network function based on: 
the number of mobile terminals in the ad-hoc group;  
whether the spare battery capacity or spare processing capacity of each of the mobile terminals is suitable for executing the network function; and 

whether the estimated duration is suitable for executing the network function.

The method of claim 1, wherein the selecting comprises: 
determining a minimum number of mobile terminals that is required for virtualizing the network function; and 

selecting the ad-hoc group to execute the network function if the number of mobile terminals in the ad-hoc group equals or exceeds the minimum number of mobile terminals required for virtualizing the network function.
The method of claim 1, wherein the selecting comprises: 
determining a minimum number of mobile terminals that is required for virtualizing the network function; and 
selecting the ad-hoc group for executing the network function if the number of mobile terminals in the ad-hoc group equals or exceeds the minimum number of mobile terminals required for virtualizing the network function.
The method of claim 1, wherein the estimating the duration comprises: 
predicting future locations and/or movements of each of the mobile terminals in the ad-hoc group; and 
estimating the duration that each of the plurality of mobile terminals in the ad-hoc group will be able to remain sufficiently close to each other based on the future locations and/or movements of each of the mobile terminals in the ad-hoc group.
3. The method of claim 1, wherein the estimating the duration comprises:
predicting future locations and/or movements of each of the mobile terminals in the ad-hoc group; and


estimating the duration that each of the plurality of mobile terminals in the ad-hoc group will remain in close proximity based on the future locations and/or movements of each of the mobile terminals in the ad-hoc group.

A network functions virtualization (NFV) management server for virtualizing a network function among an ad-hoc group that comprises a plurality of mobile terminals located sufficiently close to each other for maintaining the ad-hoc group, the management server comprising: 
a network interface for transmitting and receiving data to and from the plurality of mobile terminals via a radio access network; and 
processing circuitry configured to:





evaluate a spare battery capacity or spare processing capacity for each of the mobile terminals; 
estimate a duration of how long the ad-hoc group will be able to remain as the ad-hoc group; and


select the ad-hoc group to execute the network function based on: 




whether the spare battery capacity or spare processing capacity of each of the mobile terminals is sufficient with which to execute the network function; and

whether the estimated duration is sufficient with which to execute the network function.
4.A network functions virtualization (NFV) management server for virtualizing a network function among an ad-hoc group that comprises a plurality of mobile terminals located in close proximity to each other, the management server comprising:


a network interface for transmitting and receiving data to and from the plurality of mobile terminals via a radio access network; and
processing circuitry configured to:

determine a number of mobile terminals in the ad-hoc group; 

evaluate a spare battery capacity or spare processing capacity for each of the mobile terminals; 

estimate a duration of how long the ad-hoc group will remain as the ad-hoc group; and

 select the ad-hoc group for executing the network function based on: 

the number of mobile terminals in the ad-hoc group; 
whether the spare battery capacity or spare processing capacity of each of the mobile terminals is suitable for executing the network function; and
whether the estimated duration is suitable for executing the network function.

The NFV management server of claim 4, wherein the processing circuitry is configured to, when selecting the ad-hoc group: 
determine a minimum number of mobile terminals that is required for virtualizing the network function; and 
select the ad-hoc group to execute the network function if the number of mobile terminals in the ad-hoc group equals or exceeds the minimum number of mobile terminals required for virtualizing the network function.
5. The NFV management server of claim 4, wherein the processing circuitry is configured to, when selecting the ad-hoc group:                          
determine a minimum number of mobile terminals that is required for virtualizing the network function; and

select the ad-hoc group for executing the network function if the number of mobile terminals in the ad-hoc group equals or exceeds the minimum number of mobile terminals required for virtualizing the network function.
The NFV management server of claim 4, wherein the processing circuitry is configured to: 

communicate, via the network interface, with a location prediction function to predict future locations of each of the mobile terminals and/or movements of each of the mobile terminals in the ad-hoc group; and 
estimate the duration that each of the plurality of mobile terminals in the ad-hoc group will be able to remain sufficiently close to each other based on the future locations and/or movements of each of the mobile terminals in the ad-hoc group.
6. The NFV management server of claim 4, wherein the processing circuitry is configured to:                           

communicate, via the network interface, with a location prediction function to predict future locations of each of the mobile terminals and/or movements of each of the mobile terminals in the ad-hoc group; and


estimate the duration based on the future locations and/or movements of each of the mobile terminals in the ad-hoc group.

	


The patent 11,218,552 anticipates the instant application as shown in the grid above. The only distinction between the pending application and the patent cited above lies in the preamble, of which the pending application discloses that mobile terminals located “sufficiently close to each other” and the patent ‘552 discloses that the mobile terminals are located “in close proximity to each other”. However, one of ordinary skill in the art would render it obvious that the terms “sufficiently close” and “in close proximity” are analogous in meaning, and that there is no patentable distinctions between the two embodiments. Accordingly, the pending application is anticipated by the commonly owned patent ‘552. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Orlik et al. (US 20050111428) hereinafter Orlik in view of Yuen et al. (US 20070195702) hereinafter Yuen, in further view of ETSI “Network Functions Virtualization (NFV): Architectural Framework”, hereinafter ETSI.
Regarding claim 1, Orlik teaches a method of executing a network service among an ad-hoc group, the ad-hoc group comprising a plurality of mobile terminals located sufficiently close to each other for maintaining the ad-hoc group (see Fig. 1 and [0049]: clusters 130 (i.e. group) comprising a plurality of nodes 200 in close proximity to one another. Orlik further illustrates in Fig. 1 an ad-hoc wireless network, also taught in [0031]), the method comprising:
evaluating a spare battery capacity or spare processing capacity for each of the mobile terminals (see [0023, 48]: determining residual power in the battery 201 of each node 200; see [0064]: determining power cost); and 
selecting the ad-hoc group to execute the process based on: 
whether the spare battery capacity or spare processing capacity of each of the mobile terminals is sufficient with which to execute the network function (see [0025]: selecting a particular route for transferring packets based on the power cost and possible other cost factors such as delay incurred in the route; [0050-51]: When the source node S receives the reply packet 222, the source node compares the power cost associated with the newly discovered route to the costs of other available routes the source node may select for the same destination node. The route with the least power cost can then be selected for transferring data packets 226).
However, Orlik does not explicitly disclose a method comprising:
estimating a duration of how long the ad-hoc group will be able to remain as the ad-hoc group; and
wherein selecting the ad-hoc group to execute the network function is based on whether the estimated duration is sufficient with which to execute the network function.
In the same field of endeavor, Yuen teaches a method in accordance with the present invention, the method comprising:
estimating a duration of how long the ad-hoc group will be able to remain as the ad-hoc group (see [0025-6]: Yuen discloses methods for determining link duration by detecting link existence through the use of connectivity discovery packets, computing a link stability metric and estimating link duration from the connectivity discovery packets; see Fig. 4 and [0027]: Yuen suggests a scenario for computing link duration measurement of a mobile node considering a node I roaming in a network at different time intervals); and
wherein selecting the ad-hoc group to execute the network service is based on whether the estimated duration is sufficient with which to execute the network function (see [0025]: a transmission path is selected at 26 that optimizes a routing metric, where the routing metric is based in part on the link duration of links traversed in each candidate path selecting a transmission path using the metric for nodes associated with each candidate path. While Yuen does not explicitly discloses an “ad-hoc group” for selection, the invention of Yuen teaches a plurality of nodes linked together in an ad-hoc network, wherein the link metric (i.e. link duration) between the connected nodes is dependent upon the mobility of one or more nodes to its neighbor. One of ordinary skill in the art will render obvious that the linked nodes form a group or cluster of nodes at a particular time period and therefore, the transmission path is strongly dependent on the link durations of nodes along a path as suggested by Yuen (see [0024])).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Yuen, which suggest estimating a duration of how long a ad-hoc group will remain as the ad-hoc group and selecting the ad-hoc group as candidate for executing the network function based on the estimated duration, with the method claimed in Orlik. Incorporating Yuen into Orlik will yield to expected results, namely providing metrics for selecting optimal routes in a mobile ad-hoc network environment, thereby reducing packet loss and improving routing schemes.
However, the combination of Orlik and Yuen fails to disclose a method wherein the network services include network virtualization functions. 
In the same field of endeavor, ETSI teaches a method in accordance with the present invention, the method comprising implementing a Network Function Virtualization (NFV) framework for managing network resources and providing solutions for the deployments of network tasks (see Page 16 first paragraph: when virtualization is used in the network resource domain, network hardware is abstracted by the virtualization layer to realize virtualized network paths that provide connectivity between VMs of a VNF and/or between different VNF instances). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of the Orlik-Yuen combination by incorporating virtualization features, namely interfacing a virtualization layer to hardware resources to create an execution environment for virtual network functions (VNFs) as taught by ETSI. Implementing such configuration would yield to several advantages, namely collecting relevant hardware resource state information for managing VNFs without being dependent on any hardware platform, thereby ensuring availability of network resources for executing tasks, thus allowing operators to share resources across services and across and reducing maintenance costs.  

Regarding claim 3, Orlik in view of Yuen, in further view of ETSI is applied as disclosed in claim 1 examined above. The combination of Orlik, Yuen and ETSI teaches a method comprising estimating a duration of how long the ad-hoc group will be able to remain as the ad-hoc group. Furthermore, Yuen teaches a method wherein the estimating the duration comprises:
predicting future locations and/or movements of each of the mobile terminals in the ad-hoc group (see [0025]: assessing link stability as shown in step 22 in Fig. 2; see also [0021]: For most mobility models, link duration is highly correlated to node speed. A history of link duration thus conveys useful information about the usability of a node and the corresponding links); and 
estimating the duration that each of the plurality of mobile terminals in the ad-hoc group will be able to remain sufficiently close to each other based on the future locations and/or movements of each of the mobile terminals in the ad-hoc group (see [0025-6]: Yuen discloses methods for determining link duration by detecting link existence through the use of connectivity discovery packets, computing a link stability metric and estimating link duration from the connectivity discovery packets; see Fig. 4 and [0027]: Yuen suggests a scenario for computing link duration measurement of a mobile node considering a node I roaming in a network at different time intervals).

Regarding claim 4, Orlik teaches a system for executing network services among an ad-hoc group that comprises a plurality of mobile terminals located sufficiently close to each other for maintaining the ad-hoc group (see Fig. 1 and [0049]: clusters 130 (i.e. group) comprising a plurality of nodes 200 in close proximity to one another. Orlik further illustrates in Fig. 1 an ad-hoc wireless network, also taught in [0031]), the management server comprising: 
a network interface for transmitting and receiving data to and from the plurality of mobile terminals via a radio access network (see transceiver 260 in Fig.2; [0034]: wireless radio communications); and 
processing circuitry (see Processor 210 in Fig. 2) configured to: 
evaluate a spare battery capacity or spare processing capacity for each of the mobile terminals (see [0023, 48]: determining residual power in the battery 201 of each node 200; see [0064]: determining power cost); 
select the ad-hoc group to execute the network services based on: 
whether the spare battery capacity or spare processing capacity of each of the mobile terminals is sufficient with which to execute the network function (see [0025]: selecting a particular route for transferring packets based on the power cost and possible other cost factors such as delay incurred in the route; [0050-51]: When the source node S receives the reply packet 222, the source node compares the power cost associated with the newly discovered route to the costs of other available routes the source node may select for the same destination node. The route with the least power cost can then be selected for transferring data packets 226).
However, Orlik does not explicitly teach a system comprising processing circuitry configured to: 
estimate a duration of how long the ad-hoc group will be able to remain as the ad-hoc group; and
wherein selecting the ad-hoc group to execute the network function is based on whether the estimated duration is sufficient with which to execute the network function.
In the same field of endeavor, Yuen teaches an embodiment in accordance with the present invention, the embodiment configured to:
estimate a duration of how long the ad-hoc group will be able to remain as the ad-hoc group (see [0025-6]: Yuen discloses methods for determining link duration by detecting link existence through the use of connectivity discovery packets, computing a link stability metric and estimating link duration from the connectivity discovery packets; see Fig. 4 and [0027]: Yuen suggests a scenario for computing link duration measurement of a mobile node considering a node I roaming in a network at different time intervals); and
wherein selecting the ad-hoc group to execute the network service is based on whether the estimated duration is sufficient with which to execute the network function (see [0025]: a transmission path is selected at 26 that optimizes a routing metric, where the routing metric is based in part on the link duration of links traversed in each candidate path selecting a transmission path using the metric for nodes associated with each candidate path. While Yuen does not explicitly discloses an “ad-hoc group” for selection, the invention of Yuen teaches a plurality of nodes linked together in an ad-hoc network, wherein the link metric (i.e. link duration) between the connected nodes is dependent upon the mobility of one or more nodes to its neighbor. One of ordinary skill in the art will render obvious that the linked nodes form a group or cluster of nodes at a particular time period and therefore, the transmission path is strongly dependent on the link durations of nodes along a path as suggested by Yuen (see [0024])).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Yuen, which suggest estimating a duration of how long a ad-hoc group will remain as the ad-hoc group and selecting the ad-hoc group as candidate for executing the network function based on the estimated duration, with the method claimed in Orlik. Incorporating Yuen into Orlik will yield to expected results, namely providing metrics for selecting optimal routes in a mobile ad-hoc network environment, thereby reducing packet loss and improving routing schemes.
However, the combination of Orlik and Yuen fails to disclose a system comprising a Network functions virtualizer (NFV) management server for virtualizing a network function. 
In the same field of endeavor, ETSI teaches a method in accordance with the present invention, the method comprising implementing a Network Function Virtualization (NFV) framework for managing network resources and providing solutions for the deployments of network tasks (see Page 16 first paragraph: when virtualization is used in the network resource domain, network hardware is abstracted by the virtualization layer to realize virtualized network paths that provide connectivity between VMs of a VNF and/or between different VNF instances). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of the Orlik-Yuen combination by incorporating virtualization features, namely interfacing a virtualization layer to hardware resources to create an execution environment for virtual network functions (VNFs) as taught by ETSI. Implementing such configuration would yield to several advantages, namely collecting relevant hardware resource state information for managing VNFs without being dependent on any hardware platform, thereby ensuring availability of network resources for executing tasks, thus allowing operators to share resources across services and across and reducing maintenance costs.  

Regarding claim 6, it teaches the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied. 

Claim Objections
Claims 2 and 5 are objected to as being dependent upon rejected base claims 1 and 4 respectively, but would be allowable if rewritten in independent form.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454